Citation Nr: 0917274	
Decision Date: 05/08/09    Archive Date: 05/19/09

DOCKET NO.  05-18 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an effective date prior to June 12, 2006, for 
a grant of a total disability due to individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Thomas Knope, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to August 
1969.

This matter is on appeal from the New Orleans, Louisiana, 
Department of Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1.  The Veteran filed a claim for TDIU on October 20, 2003.

2.  The criteria for a grant of TDIU were not met until June 
12, 2006.

3.  The evidence does not show that the Veteran filed an 
informal claim nor indicated intent to file a claim, nor that 
he was unemployable due to service-connected disabilities 
within the one-year prior to the date of the claim.


CONCLUSION OF LAW

The criteria for an effective date earlier than June 12, 
2006, for the grant of TDIU have not been met.  38 U.S.C.A. 
§§ 5103, 5103A, 5107(b), 5110 (West 2002); 38 C.F.R. §§ 3.1, 
3.102, 3.155, 3.157, 3.159, 3.400, 4.16 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In an award of pension, compensation, or dependency and 
indemnity compensation based on an original claim, a claim 
reopened after a final disallowance (where the reopening is 
not due to new service medical records), or a claim for 
increase, the effective date will be the day of receipt of 
the claim or the date entitlement arose, whichever is later.  
38 C.F.R. § 3.400.  

The effective date may also be the earliest date as of which 
it is "factually ascertainable" that an increase in 
disability had occurred if the claim is received within one 
year from the date of the increase.  38 C.F.R. § 3.400(o)(2).  
In determining whether or not an increase was factually 
ascertainable during the year prior to the date the claim was 
received, the Board must review the entirety of the evidence 
of record.  See Hazan v. Gober, 10 Vet. App. 511 (1997); 
Swanson v. West, 12 Vet. App. 442 (1999).

The award of TDIU is an award of increased disability 
compensation for purposes of assigning an effective date.  
Dalton v. Nicholson, 21 Vet. App. 23 (2007); Wood v. 
Derwinski, 1 Vet. App. 367, 369 (1991).  The assignment of 
effective dates for increased evaluations is governed by 38 
U.S.C.A. § 5110 and 38 C.F.R. § 3.400.

Thus, determining whether an effective date assigned for a 
TDIU is correct or proper under the law requires (1) a 
determination of the date of the receipt of the claim for the 
increased rating as well as (2) a review of all the evidence 
of record to determine when an increase in disability was 
"ascertainable."  Hazan, 10 Vet. App. at 521.  The Board 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the appellant prevailing in 
either case, or whether the preponderance of the evidence is 
against the claim, in which case, the claim must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

VA regulations indicate that when a veteran's schedular 
rating is less than total (for a single or combination of 
disabilities), a total rating may nonetheless be assigned 
when: 1) if there is only one disability, this disability 
shall be ratable at 60 percent or more; and 2) if there are 
two or more disabilities, at least one disability shall be 
ratable at 40 percent or more, and there must be sufficient 
additional disability to bring the combined rating to 70 
percent or more.  See 38 C.F.R. § 4.16(a).

A total disability rating may also be assigned pursuant to 
the procedures set forth in 38 C.F.R. § 4.16(b) for veterans 
who are unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities, but 
who fail to meet the percentage standards set forth in 
§ 4.16(a).

The Court of Appeals for the Federal Circuit has held that 
once a veteran:  (1) submits evidence of a medical 
disability; (2) makes a claim for the highest rating 
possible; and (3) submits evidence of unemployability, the 
requirement in 38 C.F.R. 
§ 3.155(a) that an informal claim "identify the benefit 
sought" has been satisfied and VA must consider whether he 
is entitled to a TDIU rating.  Roberson v. Principi, 251 F.3d 
1378 (Fed. Cir. 2001).   

In an application received on October 20, 2003, the Veteran 
requested a higher rating for his service-connected diabetes 
and indicated that he was unemployable.  Therefore, this is 
determined to be the date of claim.  

Next, the Board will consider whether any evidence of record 
prior to October 20, 2003, could serve as an informal claim 
in order to entitle the Veteran to an earlier effective date.  
Any communication or action indicating intent to apply for a 
benefit may be considered an informal claim.  38 C.F.R. § 
3.155.  Further, VA or uniformed services medical records may 
form the basis of an informal claim for increased benefits 
where a formal claim of service connection has already been 
allowed.  38 C.F.R. § 3.157. 
 
The term "application" is not defined in the statute.  
However, regulations consider "claim" and "application" as 
equivalent and they are defined broadly to include "a formal 
or informal communication in writing requesting a 
determination of entitlement, or evidencing a belief in 
entitlement, to a benefit."  38 C.F.R. § 3.1(p); see also 
Rodriguez v. West, 189 F.3d 1351 (Fed. Cir. 1999).  

Furthermore, in Rodriguez, Court of Appeals for the Federal 
Circuit stated that when 38 C.F.R. § 3.155(a) referred to 
"an informal claim," it necessarily incorporated the 
definition of that term in 38 C.F.R. § 3.1(p) as a 
"communication in writing," although there was no set form 
that an informal written claim must take.  All that was 
required was that the communication "indicat[e] an intent to 
apply for one or more benefits under the laws administered by 
the Department" and "identify the benefits sought."

After reviewing the record, the Board concludes that the 
record does not show any evidence prior to October 20, 2003, 
indicative of a formal or informal claim for TDIU.  
Specifically, in February 2003, the Veteran filed a claim for 
posttraumatic stress disorder (PTSD) but did not mention 
employability.  The correspondence prior to that is dated in 
March 2002 and indicated intent to file claims for higher 
ratings but made no mention of employment.  Therefore, there 
are no statements in the record prior to October 20, 2003, 
indicating that a formal or informal claim.

Next, the Board has considered 38 C.F.R. § 3.157, which 
provides that if a formal claim for compensation has 
previously been allowed, or a formal claim for compensation 
disallowed for the reason that the service-connected 
disability is not compensable in degree, a report of 
examination or hospitalization can be accepted as an informal 
claim for benefits.  

Here, the record contains multiple VA outpatient notes dated 
prior to October 2003 reflecting on-going treatment for a 
variety of medical problems, including a hospitalization for 
nonservice-connected Crohn's disease, and outpatient 
treatment for service-connected diabetes and hypertension.   
However, this evidence does not warrant an earlier effective 
date because it does not show that he was unemployable due to 
his service-connected disabilities.  Therefore, October 20, 
2003, remains the appropriate date of claim.

Next, the Board will consider whether entitlement to TDIU 
became factually ascertainable in the one-year prior to the 
date the Veteran filed his claim.  Of note, he sought Social 
Security Administration (SSA) benefits at least as early as 
March 1988; however, this was based on nonservice-connected 
disorders such as epileptic seizures and colitis rather than 
diabetes mellitus or hypertension.  

In fact, according to a November 1998 SSA decision and his 
September 2005 VA examination, the Veteran's diabetes 
mellitus was not manifest until 1998.  Therefore, while he 
had a history of asserting his unemployability, it has 
historically been due to nonservice-connected disabilities.  
Moreover, even though he was service-connected for diabetes 
mellitus and related secondary disorders such as hypertension 
and neuropathy to the extremities in January 2002, there is 
no assertion that his diabetes mellitus impacted his 
employability until he submitted the TDIU claim in October 
2003.

Specifically, a VA physician in June 1999 noted the Veteran's 
diabetes mellitus, but instead attributed his unemployability 
to his "frequent incontinence of stool" rather than 
diabetes mellitus.  Moreover, a VA examination in July 2002 
noted no change in his diabetes mellitus, but also gave no 
opinion as to how it affects his employability.  

Additionally, his VA treatment records from February to 
November 2003 do not indicate that his diabetes impacted his 
employability.  Therefore, it is not factually ascertainable 
that the Veteran was entitled to TDIU on the basis of his 
service-connected disabilities prior to the time he submitted 
his claim in October 2003.   Based on the foregoing, the 
Board concludes that TDIU was not factually ascertainable 
during the period in question. Therefore, the provisions of 
38 C.F.R. § 3.400(o)(2) cannot serve as a basis for an 
earlier effective date.  

Turning next to the question of whether the appropriate 
effective date is the date of claim or date entitlement 
arose, as previously noted, the RO received the Veteran's 
TDIU claim on October 20, 2003.  Thus, that date serves as 
the date of claim.  Upon reviewing the case, however, the 
Board finds that the date entitlement to a TDIU arose was 
June 2, 2006, the current effective date. 

Prior to October 20, 2003, the Veteran was service-connected 
for diabetes mellitus (20 percent disability rating) and 
hypertension (10 percent).  His combined evaluation for 
compensation was 30 percent.  In a May 2004 decision, the RO 
granted service connection for peripheral neuropathy of the 
left upper extremity (20 percent), left lower extremity (10 
percent), and right lower extremity (10 percent), effective 
October 20, 2003.  Thus, the combined disability rating was 
60 percent with an effective date of October 20, 2003, the 
date the claim was received.  
The TDIU claim, however, was denied.  The Veteran submitted a 
Notice of Disagreement on this issue in June 2004.  

In support of his claim for an effective date of the date of 
claim (October 20, 2003), the Board notes that the Veteran 
attached a prescription pad statement from his VA treating 
physician suggesting that he was unemployable due to his 
service-connected diabetes mellitus.  As with all types of 
evidence, it is the Board's responsibility to weigh the 
conflicting medical evidence to reach a conclusion as to the 
ultimate grant of service connection.  See Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).

The Board may favor the opinion of one competent medical 
expert over another if its statement of reasons and bases is 
adequate to support that decision.  See Owens v. Brown, 7 
Vet. App. 429, 433 (1995).  That is to say, the Board 
decides, in the first instance, which of the competing 
medical opinions or examination reports is more probative of 
the medical question.

To that end, the Board relies on a January 2004 VA 
examination, where the examiner stated that the Veteran's 
service-connected diabetes mellitus and hypertension would 
not cause unemployability either individually or as a whole.  
Instead, the examiner attributed the Veteran's 
unemployability to his nonservice-connected seizure disorder 
and Crohn's disease.  

Additionally, the Veteran underwent another VA examination in 
September 2005, which indicated that he did not experience 
ketoacidosis or hypoglycemic reactions.  Moreover, he did not 
live under any restrictions for his diabetes or have to avoid 
strenuous activity to avoid hypoglycemic reactions.  The VA 
examiner also opined that the neuropathy did not interfere 
with his daily activities.  

The Board assigns high probative value to the January 2004 
and September 2005 VA examinations, as the examiners reviewed 
the claims file, obtained a reported history from the 
Veteran, and conducted complete examinations.  There is no 
indication that the VA examiners were not fully aware of the 
Veteran's past medical history or that they misstated any 
relevant fact.  

Moreover, the VA examinations were more thorough in their 
analysis of the effect the Veteran's diabetes mellitus had on 
his employability as opposed to other disorders.  
Specifically, the January 2004 VA examination noted that the 
Veteran stopped working in 1986 due to his seizure disorder 
and also noted that he experienced approximately 10-15 bowel 
movements a day.  This opinion is consistent with the past 
medical records.

Additionally, both examinations provided a more detailed 
basis for their conclusions.  Specifically, the examinations 
noted that he did not have episodes of ketoacidosis or 
hypoglycemic reactions requiring medical intervention.  
Furthermore, the January 2004 examination indicated that the 
Veteran was capable of controlling any hyperglycemic by 
supplemental sugar intake.  In the September 2005 
examination, the examiner stated that he did not need to 
avoid strenuous activity to prevent hypoglycemic episodes.

The Veteran's physician statement, on the other hand, was 
essentially scribbled on a prescription pad, and offered no 
basis for the opinion given.  Nor was there any indication as 
to whether the physician considered the Veteran's nonservice-
connected disorders on his employability.  Therefore, greater 
weight is assigned to the VA examinations.
 
Thus, while the record reflects ongoing chronic and permanent 
disability that has made him unemployable, the first 
indication that it was due to a service-connected disability 
was in the letter received from the Veteran's private 
physician on June 12, 2006.  The Board has reviewed the 
evidence of record prior to that time and finds that 
entitlement to TDIU did not arise prior to that date. 

The Board has also considered Veteran's statements asserting 
that he is entitled to TDIU prior to the assigned effective 
date.  In rendering a decision on appeal, the Board must 
analyze the credibility and probative value of the evidence, 
account for the evidence which it finds to be persuasive or 
unpersuasive, and provide the reasons for its rejection of 
any material evidence favorable to the claimant.  See 
Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. 
Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

In this case, the Veteran is competent to report symptoms 
because this requires only personal knowledge as it comes to 
him through his senses.  See Layno, 6 Vet. App. at 470.  
However, the effect his disabilities have on employability is 
not the type of opinion that a lay person can provide 
competent evidence.  See Robinson v. Shinseki, No. 06-0164 
(March 3, 2009).  Therefore, greater weight is attached to 
the clinical evidence of record.

In sum, the presently-assigned effective date of June 12, 
2006, is appropriate, and there is no basis for an award of 
service connection for TDIU prior to that date.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable. Therefore, the 
appeal is denied.

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

The Veteran's claim arises from his disagreement with the 
initial evaluation following the grant of TDIU, specifically 
the effective date of the rating.  Courts have held that once 
the claim is granted, it is substantiated, and additional 
notice is not required and any defect in the notice is not 
prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  
Therefore, no further notice is needed under VCAA.

As to VA's duty to assist, the RO associated the Veteran's 
service treatment records, private and VA treatment records.  
He was also afforded VA examinations in January 2004 and 
September 2005.  The Board finds that no additional 
assistance is required to fulfill VA's duty to assist.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001). 


ORDER

An effective date prior to June 12, 2006, for TDIU is denied. 



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


